Exhibit 10.2
Execution Version
 
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
among
ValueVision Media, Inc.,
GE Capital Equity Investments, Inc.,
and
NBC Universal, Inc.
Dated as of February 25, 2009
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 1. Definitions
    2  
 
       
Section 2. Demand Registration
    3  
 
       
(a) Requests for Registration by Holders
    3  
(b) Filing and Effectiveness
    4  
(c) Priority on Demand Registration
    5  
(d) Postponement of Demand Registration
    5  
 
       
Section 3. Piggyback Registration
    5  
 
       
(a) Right to Piggyback
    5  
(b) Priority on Piggyback Registrations
    6  
 
       
Section 4. Restrictions on Sale by Holders
    6  
 
       
Section 5. Registration Procedures
    6  
 
       
Section 6. Registration Expenses
    12  
 
       
Section 7. Indemnification
    13  
 
       
(a) Indemnification by the Company
    13  
(b) Indemnification by Holders
    13  
(c) Conduct of Indemnification Proceedings
    14  
(d) Contribution
    14  
 
       
Section 8. Underwritten Registrations
    15  
 
       
Section 9. Miscellaneous
    15  
 
       
(a) Remedies
    15  
(b) Amendments and Waivers
    16  
(c) Notices
    16  
(d) Merger or Consolidation of the Company
    17  
(e) Successors and Assigns
    17  
(f) Counterparts
    18  
(g) Headings
    18  
(h) Governing Law
    18  
(i) Severability
    18  
(j) Entire Agreement
    18  

i



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
     THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”)
is made and entered into as of February 25, 2009, by and between ValueVision
Media, Inc., a Minnesota corporation (together with its successors and assigns,
the “Company”), GE Capital Equity Investments, Inc., a Delaware corporation
(together with its successors and assigns, the “Purchaser”), NBC Universal,
Inc., a Delaware corporation (together with its successors and assigns, “NBC”).
Each other person who becomes a Holder hereunder shall become a party hereto by
executing a counterpart and acknowledgment as set forth on Exhibit A.
RECITALS
     WHEREAS, pursuant to an Investment Agreement, dated as of March 8, 1999
(the “Investment Agreement”), between the Company and the Purchaser, the
Purchaser purchased shares of Series A Redeemable Convertible Preferred Stock of
the Company, par value $0.01 per share (the “Series A Preferred Stock”), and
warrants to purchase shares of Common Stock of the Company, par value $0.01 per
share (the “Common Stock”); and
     WHEREAS, all of the warrants purchased by the Purchaser pursuant to the
Investment Agreement have expired and are no longer outstanding; and
     WHEREAS, pursuant to the Distribution Agreement (as defined below), the
Company has issued warrants to NBC to purchase shares of Common Stock;
     WHEREAS, pursuant to an Exchange Agreement, dated as of February 25, 2009
(the “Exchange Agreement”), between the Company and the Purchaser, the Purchaser
exchanged all of its shares of Series A Preferred Stock for 4,929,266 shares of
Series B Redeemable Preferred Stock of the Company, par value $0.01 per share;
and
     WHEREAS, pursuant to the Exchange Agreement the Company issued warrants to
the Purchaser to purchase up to 6,000,000 shares of Common Stock (the “2009
Warrants” and together with the warrants issued under the Distribution
Agreement, the “Warrants”); and
     WHEREAS, to induce the Purchaser to execute and deliver the Exchange
Agreement, the Company has agreed to provide to the Holders (as defined below)
certain registration rights (the “Registration Rights”) under the Securities
Act;
     WHEREAS, this Agreement amends, restates and supersedes that certain
Registration Rights Agreement, dated as of April 15, 1999 between the Company,
the Purchaser and NBC and any other prior agreements and understandings between
the Company, the Purchaser and NBC or any of them, including their respective
predecessors, with respect to the Registration Rights and if any provision of
this

 



--------------------------------------------------------------------------------



 



Agreement relating to the Registration Rights conflicts, or is inconsistent
therewith, this Agreement shall control; and
     WHEREAS, the execution and delivery of this Agreement by the parties hereto
is a condition to the closing of the transactions contemplated by the Exchange
Agreement.
     NOW, THEREFORE, in consideration of the mutual promises and agreements set
forth herein and in the Exchange Agreement, and other valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
     Section 1. Definitions. For purposes of this Agreement, the following
capitalized terms have the following meanings:
     “Common Stock”: The common stock of the Company and any securities into
which such common stock is converted or exchanged in any merger, consolidation
or reclassification.
     “Distribution Agreement”: The Distribution and Marketing Agreement dated as
of March 8, 1999 between the Company and NBC pursuant to which NBC has agreed to
distribute certain programming of the Company, as such agreement may be amended,
supplemented or otherwise modified from time to time.
     “Holders”: Each Restricted Party (as defined in the Shareholder Agreement)
that from time to time owns Registrable Securities and each of their permitted
transferees that owns Registrable Securities pursuant to Section 9(e) who agree
to be bound by the provisions of this Agreement in accordance with such section.
     “Prospectus”: The prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
Registration Statement and all other amendments and supplements to such
prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.
     “Registrable Securities”: All shares of Common Stock (i) held from time to
time by the Holders who are Restricted Parties (the “Restricted Party Common
Stock”) or (ii) held by Holders who are not Restricted Parties (but only to the
extent that such Common Stock previously constituted Restricted Party Common
Stock or Common Stock described in clause (iii) below) or (iii) issued or
issuable upon the exercise of Warrants, excluding shares of Common Stock that
have been disposed of by a Holder pursuant to a Registration Statement relating
to the sale thereof that has become effective under the Securities Act or
pursuant to Rule 144 or Rule 145 under the Securities Act or that may be
disposed of by a Holder pursuant to Rule 144 free of any restrictions or
limitations

2



--------------------------------------------------------------------------------



 



thereunder. Registrable Securities shall also include any shares of Common Stock
or other securities convertible into or exercisable for shares of Common Stock
that may be received by the Holders (x) as a result of a stock dividend on or
stock split of Registrable Securities or (y) on account of Registrable
Securities in a recapitalization of or other transaction involving the Company.
     “Registration Statement”: Any registration statement of the Company under
the Securities Act that covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including the related Prospectus, any preliminary
prospectus, all amendments and supplements to such registration statement
(including post-effective amendments), all exhibits and schedules and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.
     “Restricted Parties”: As defined in the Shareholder Agreement.
     “Rule 144”: Rule 144 under the Securities Act or any successor rule or
provision.
     “Rule 145”: Rule 145 under the Securities Act or any successor rule or
provision.
     “SEC”: The Securities and Exchange Commission.
     “Securities Act”: The Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
     “Shareholder Agreement”: The Amended and Restated Shareholder Agreement,
dated as of the date hereof, between the Company and the Purchaser, as such
agreement may be amended, supplemented or otherwise modified from time to time.
     “Underwritten Offering”: A registered offering of Common Stock pursuant to
the Securities Act, in which shares of Common Stock of the Company are sold to
the public through one or more underwriters.
     Section 2. Demand Registration.
          (a) Requests for Registration by Holders. Subject to the terms and
conditions of the Shareholder Agreement, at any time and from time to time,
subject to the conditions set forth in this Agreement: (i) one or more Holders
will have the right, by written notice delivered to the Company (a “Demand
Notice”), to require the Company to register Registrable Securities under and in
accordance with the provisions of the Securities Act (a “Demand Registration”),
provided that the Holders may not make in the aggregate more than four
(4) Demand Registrations under this Agreement; provided, further, that: (i) no
such Demand Registration may be required unless the Holders requesting such
Demand Registration provide to the Company a certificate (the “Authorizing
Certificate”), seeking to include at least two million (2,000,000) shares of
Registrable Securities in such Demand Registration as of the date the Demand
Notice is given; and (ii) no Demand Notice may be given prior to six (6) months
after the effective

3



--------------------------------------------------------------------------------



 



date of the immediately preceding Demand Registration or, if later, the date on
which a registration pursuant to this Section 2 is terminated in its entirety
prior to the effective date of the applicable registration statement. The
Authorizing Certificate shall set forth (A) the name of each Holder signing such
Authorizing Certificate, (B) the number of Registrable Securities held by each
such Holder, and, if different, the number of Registrable Securities such Holder
has elected to have registered, and (C) the intended methods of disposition of
the Registrable Securities. Notwithstanding the foregoing, a good faith decision
by a Holder to withdraw Registrable Securities from registration will not affect
the Company’s obligations hereunder even if the amount remaining to be
registered is fewer than two million (2,000,000) shares of Registrable
Securities, provided that: (1) such continuing registration shall constitute a
Demand Registration, (2) the withdrawing Holder reimburses the Company for any
registration and filing fees (including any fees payable to the Financial
Industry Regulatory Authority, Inc. or any successor organization) it has
incurred with respect to the withdrawn Registrable Securities (unless all
Registrable Securities are withdrawn, in which case the withdrawing Holder(s)
shall reimburse the Company for all costs and expenses incurred by it in
connection with the registration of such Registrable Securities) and (3) such
Holder (or the other Holders participating in the subject registration) did not
include the withdrawn Registrable Securities as a means of circumventing the
threshold of two million (2,000,000) shares of Registrable Securities described
above. Subject to compliance with clause (2) of the preceding proviso, a
registration that is terminated in its entirety prior to the effective date of
the applicable registration statement will not constitute a Demand Registration.
          (b) Filing and Effectiveness. The Company will file a Registration
Statement relating to any Demand Registration as promptly as practicable (but in
any event within 90 calendar days) following the date on which the Demand Notice
is given and will use all commercially reasonable efforts to cause the same to
be declared effective by the SEC as soon as practicable thereafter. If any
Demand Registration is requested to be effected as a shelf registration pursuant
to Rule 415 under the Securities Act by the Holders demanding such Demand
Registration, the Company will keep the Registration Statement filed in respect
thereof effective for a period of six (6) months from the date on which the SEC
declares such Registration Statement effective (subject to extension pursuant to
Section 5) or such shorter period that will terminate when all Registrable
Securities covered by such Registration Statement have been sold pursuant to
such Registration Statement.
     Within ten (10) business days after receipt of such Demand Notice, the
Company will serve written notice thereof (the “Notice”) to all other Holders
and will, subject to the provisions of Section 2(c), include in such
registration all Registrable Securities with respect to which the Company
receives written requests for inclusion therein within ten (10) business days
after receipt of the Notice by the applicable Holder. Subject to the proviso at
the end of Section 2(a), the Holder will be permitted to withdraw in good faith
all or part of the Registrable Securities from a Demand Registration at any time
prior to

4



--------------------------------------------------------------------------------



 



the effective date of such Demand Registration, in which event the Company will
promptly amend or, if applicable, withdraw the related Registration Statement.
          (c) Priority on Demand Registration. If Registrable Securities are to
be registered pursuant to a Demand Registration, the Company shall provide
written notice to the other Holders and will permit all such Holders who request
to be included in the Demand Registration to include any or all Registrable
Securities held by such Holders in such Demand Registration. Notwithstanding the
foregoing, if the managing underwriter or underwriters of an Underwritten
Offering to which such Demand Registration relates advises the Holders that the
total amount of Registrable Securities that such Holders intend to include in
such Demand Registration is in the aggregate such as to materially and adversely
affect the success of such offering, then the number of Registrable Securities
to be included in such Demand Registration will, if necessary, be reduced and
there will be included in such underwritten offering the number of Registrable
Securities that, in the opinion of such managing underwriter or underwriters,
can be sold without materially and adversely affecting the success of such
Underwritten Offering. The Registrable Securities of the Holder or Holders
initiating the Demand Registration shall receive priority in such Underwritten
Offering to the full extent of the Registrable Securities such Holder or Holders
desire to sell (unless these securities would materially and adversely affect
the success of such offering, in which case the number of such Holder’s
Registrable Securities included in the offering shall be reduced to the extent
necessary) and the remaining allocation available for sale, if any, shall be
allocated pro rata among the other Holders on the basis of the amount of
Registrable Securities requested to be included therein by each such Holder.
          (d) Postponement of Demand Registration. The Company will be entitled
to postpone the filing period of any Demand Registration for a reasonable period
of time not in excess of 90 calendar days if the Company determines, in the good
faith exercise of the business judgment of its Board of Directors, that such
registration and offering could materially interfere with a bona fide business
or financing transaction of the Company or would require disclosure of
information, the premature disclosure of which could materially and adversely
affect the Company. If the Company postpones the filing of a Registration
Statement, it will promptly notify the Holders in writing (i) when the events or
circumstances permitting such postponement have ended and (ii) that the decision
to postpone was made by the Board of Directors of the Company in accordance with
this Section 2(d).
     Section 3. Piggyback Registration.
          (a) Right to Piggyback. If at any time the Company proposes to file a
Registration Statement, whether or not for sale for the Company’s own account,
on a form and in a manner that would also permit registration of Registrable
Securities, the Company shall give to Holders holding Registrable Securities,
written notice of such proposed filing at least thirty (30) calendar days before
the anticipated filing. The notice referred to in the preceding sentence shall
offer Holders the opportunity to register such amount of Registrable Securities
as each Holder may request (a “Piggyback

5



--------------------------------------------------------------------------------



 



Registration”). Subject to Section 3(b), the Company will include in each such
Piggyback Registration all Registrable Securities with respect to which the
Company has received written requests for inclusion therein. Subject to clause
(2) of the proviso at the end of Section 2(a), the Holders will be permitted to
withdraw all or part of the Registrable Securities from a Piggyback Registration
at any time prior to the effective date of such Piggyback Registration.
     Notwithstanding the foregoing, the Company will not be obligated to effect
any registration of Registrable Securities under this Section 3 as a result of
the registration of any of its securities solely in connection with mergers,
acquisitions, exchange offers, dividend reinvestment and share purchase plans
offered solely to current holders of the Common Stock, rights offerings or
option or other employee benefit plans.
          (b) Priority on Piggyback Registrations. The Company will cause the
managing underwriter or underwriters of a proposed Underwritten Offering to
permit Holders holding Registrable Securities requested to be included in the
registration for such offering to include therein all such Registrable
Securities requested to be so included on the same terms and conditions as any
securities of the Company included therein (other than the indemnification by
the Holders, which will be limited as set forth in Section 7 hereof).
Notwithstanding the foregoing, if the managing underwriter or underwriters of
such Underwritten Offering advises the Holders to the effect that the total
amount of securities that such Holders and the Company propose to include in
such Underwritten Offering is such as to materially and adversely affect the
success of such offering, then the Company will include in such registration
(i) first, 100% of the Common Stock of the Person who requests such
registration, if any, (ii) second, 100% of the Common Stock the Company proposes
to sell, and (iii) third, to the extent of the number of Registrable Securities
requested to be included in such registration which, with the advice of such
managing underwriter, can be sold without having the adverse effect referred to
above, the number of Registrable Securities which the Holders have requested to
be included in such registration, such amount to be allocated pro rata among all
requesting Holders on the basis of the relative number of Registrable Securities
then held by each such Holder.
     Section 4. Restrictions on Sale by Holders. Each Holder agrees, if such
Holder is so requested (pursuant to a timely written notice) by the managing
underwriter or underwriters in an Underwritten Offering, not to effect any
public sale or distribution of any of the Company’s securities of such class or
securities convertible or exchangeable into such class (except as part of such
underwritten offering), including a sale pursuant to Rule 144 under the
Securities Act, during the 15-calendar day period prior to, and during the
90-calendar day period beginning on, the closing date of such Underwritten
Offering.
     Section 5. Registration Procedures. In connection with the Company’s
registration obligations pursuant to Sections 2 and 3, the Company will use its
commercially reasonable efforts to effect such registrations to permit the sale
of such Registrable Securities in accordance with the intended method or methods
of disposition thereof, and pursuant thereto the Company will as expeditiously
as possible, and in each

6



--------------------------------------------------------------------------------



 



case to the extent applicable (it being understood that the obligations of the
Company in clauses (a), (b), (d), (h), (j), (k), (l), (n) and (q) of this
Section 5 will be subject to the first sentence of Section 3(b) and, except as
provided in Section 3(b), the Holders will not have any right to effect an
underwritten public offering under Section 3) use its commercially reasonable
efforts to:
     (a) Prepare and file with the SEC a Registration Statement or Registration
Statements on any appropriate form under the Securities Act available for the
sale of the Registrable Securities by the holders thereof in accordance with the
intended method or methods of distribution thereof, and cause each such
Registration Statement to become effective and remain effective as provided
herein; provided, however, that before filing a Registration Statement or
Prospectus or any amendments or supplements thereto the Company will furnish to
the Holders holding Registrable Securities covered by such Registration
Statement, not more than one counsel chosen by Holders holding a majority of the
Registrable Securities being registered (“Special Counsel”) and the managing
underwriters, if any, copies of all such documents proposed to be filed, which
documents will be subject to the review of such Holders, such Special Counsel
and such underwriters, and the Company will not file any such Registration
Statement or amendment thereto or any Prospectus or any supplement thereto
(excluding such documents that, upon filing, will be incorporated or deemed to
be incorporated by reference therein) to which the Holders holding a majority of
the Registrable Securities covered by such Registration Statement or the
managing underwriter, if any, shall reasonably object.
     (b) Prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement continuously effective for the applicable periods
specified in Section 2; cause the related Prospectus to be supplemented by any
required Prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 (or any similar provisions then in force) under the Securities Act; and
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such Registration Statement during the applicable
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such Registration Statement as so amended or in such
Prospectus as so supplemented.
     (c) Notify the selling Holders and the managing underwriters, if any,
promptly, and (if requested by any such person) confirm such notice in writing,
(i) when a Prospectus or any Prospectus supplement or post-effective amendment
has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to a Registration Statement or related Prospectus or
for additional information, (iii) of the issuance by the SEC or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a

7



--------------------------------------------------------------------------------



 



Registration Statement or the initiation of any proceedings for that purpose,
(iv) if at any time the representations and warranties of the Company contained
in any agreement contemplated by Section 5(n) (including any underwriting
agreement) cease to be true and correct in any material respect, (v) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, (vi) of the occurrence of any event that makes any
statement made in such Registration Statement or related Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in a
Registration Statement, Prospectus or any such document so that, in the case of
the Registration Statement, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, in the case of
the Prospectus, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and (vii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.
     (d) Obtain the withdrawal of any order suspending the effectiveness of a
Registration Statement, or the lifting of any suspension of the qualification
(or exemption from qualification) of any of the Registrable Securities for sale
in any jurisdiction, at the earliest possible moment.
     (e) If requested by the managing underwriters, if any, or Holders holding a
majority of the Registrable Securities being registered, (i) promptly
incorporate in a Prospectus supplement or post-effective amendment such
information as the managing underwriters, if any, and such Holders agree should
be included therein as may be required by applicable law and (ii) make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as practicable after the Company has received notification of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment; provided, however, that the Company will not be required to take any
actions under this Section 5(e) that are not, in the opinion of counsel for the
Company, in compliance with applicable law.
     (f) Furnish to each selling Holder and each managing underwriter, if any,
without charge, at least one conformed copy of the Registration Statement and
any post-effective amendment thereto, including financial statements (but
excluding schedules, all documents incorporated or deemed incorporated therein
by reference and all exhibits, unless requested in writing by such holder or
underwriter).

8



--------------------------------------------------------------------------------



 



     (g) Deliver to each selling Holder and the underwriters, if any, without
charge as many copies of the Prospectus or Prospectuses relating to such
Registrable Securities (including each preliminary prospectus) and any amendment
or supplement thereto as such persons may reasonably request; and, subject to
the last paragraph of this Section 5, the Company hereby consents to the use of
such Prospectus or each amendment or supplement thereto by each of the selling
Holders and the underwriters, if any, in connection with the offering and sale
of the Registrable Securities covered by such Prospectus or any amendment or
supplement thereto.
     (h) Prior to any public offering of Registrable Securities, to register or
qualify or cooperate with the selling Holders, the underwriters, if any, and
their respective counsel in connection with the registration or qualification
(or exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions within the United States as any seller or underwriter reasonably
requests in writing; use all commercially reasonable efforts to keep such
registration or qualification (or exemption therefrom) effective during the
period the applicable Registration Statement is required to be kept effective
and do any and all other acts or things necessary or advisable to enable the
disposition in each such jurisdiction of the Registrable Securities covered by
the applicable Registration Statement; provided, however, that the Company will
not be required to (i) qualify to do business in any jurisdiction where it is
not then so qualified or (ii) take any action that would subject it to taxation
or service of process in any such jurisdiction where it is not then so subject.
     (i) Cooperate with the selling Holders and the managing underwriters, if
any, to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and enable such Registrable
Securities to be in such denominations and registered in such names as the
managing underwriters, if any, shall request at least two business days prior to
any sale of Registrable Securities to the underwriters.
     (j) Cause the Registrable Securities covered by the applicable Registration
Statement to be registered with or approved by such other governmental agencies
or authorities within the United States except as may be required solely as a
consequence of the nature of any selling Holder’s business, in which case the
Company will cooperate in all reasonable respects with the filing of such
Registration Statement and the granting of such approvals as may be necessary to
enable the seller or sellers thereof or the underwriters, if any, to consummate
the disposition of such Registrable Securities.
     (k) Upon the occurrence of any event contemplated by Section 5(c)(vi) or
5(c)(vii), prepare a supplement or post-effective amendment to each Registration
Statement or a supplement to the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as

9



--------------------------------------------------------------------------------



 



thereafter delivered to the purchasers of the Registrable Securities being sold
thereunder, such Prospectus will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.
     (l) If requested by Holders holding a majority of the Registrable
Securities covered by such Registration Statement or the managing underwriters,
if any, use its commercially reasonable efforts to cause all Registrable
Securities covered by such Registration Statement to be listed on each
securities exchange or automated quotation system, if any, on which securities
issued by the Company of the same class are then listed or quoted.
     (m) As needed, (i) engage an appropriate transfer agent and provide the
transfer agent with printed certificates for the Registrable Securities in a
form eligible for deposit with The Depository Trust Company and (ii) provide a
CUSIP number for the Registrable Securities.
     (n) Enter into such customary agreements (including, in the event of an
Underwritten Offering, an underwriting agreement in form, scope and substance as
is customary in underwritten offerings) and take all such other commercially
reasonable and customary actions in connection therewith (including those
reasonably requested by the Holders holding a majority of the Registrable
Securities being sold or, in the event of an Underwritten Offering, those
reasonably requested by the managing underwriters) in order to facilitate the
disposition of such Registrable Securities and in such connection, but only
where an underwriting agreement is entered into in connection with an
underwritten registration, (i) make such representations and warranties to the
underwriters with respect to the businesses of the Company and its subsidiaries,
the Registration Statement, Prospectus and documents incorporated by reference
or deemed incorporated by reference therein, if any, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings and confirm the same if and when requested; (ii) obtain
opinions of counsel to the Company and updates thereof, which counsel and
opinions (in form, scope and substance) shall be reasonably satisfactory to the
managing underwriters, if any, addressed to each of the underwriters covering
the matters customarily covered in opinions requested in underwritten offerings
and such other matters as may be reasonably requested by such underwriters;
(iii) use commercially reasonable efforts to obtain “comfort” letters and
updates thereof from the independent certified public accountants of the Company
(and, if necessary, any other certified public accountants of any subsidiary of
the Company or of any business acquired by the Company for which financial
statements and financial data is, or is required to be, included in the
Registration Statement), addressed to each of the underwriters, such letters to
be in customary form and covering matters of the type customarily covered in
“comfort” letters in connection with underwritten offerings; and (iv) deliver
such documents and

10



--------------------------------------------------------------------------------



 



certificates as may be reasonably requested by the managing underwriters, if
any, to evidence the continued validity of the representations and warranties of
the Company and its subsidiaries made pursuant to clause (i) above and to
evidence compliance with any customary conditions contained in the underwriting
agreement entered into by the Company. The foregoing actions will be taken in
connection with each closing under such underwriting agreement as and to the
extent required thereunder.
     (o) Make available for reasonable inspection during normal business hours
by a representative of the Holders holding Registrable Securities being sold,
any underwriter participating in any disposition of Registrable Securities, and
any attorney or accountant retained by such selling Holders or underwriter, all
financial and other records, pertinent corporate documents and properties of the
Company and its subsidiaries, and cause the officers, directors and employees of
the Company and its subsidiaries to supply all information reasonably requested
by any such representative, underwriter, attorney or accountant in connection
with such Registration Statement; provided, however, that any records,
information or documents that are designated by the Company in writing as
confidential at the time of delivery of such records, information or documents
will be kept confidential by such persons unless (i) such records, information
or documents are in the public domain or otherwise publicly available,
(ii) disclosure of such records, information or documents is required by court
or administrative order or is necessary to respond to inquiries of regulatory
authorities, or (iii) disclosure of such records, information or documents, in
the reasonable opinion of counsel to such person, is otherwise required by law
(including, without limitation, pursuant to the requirements of the Securities
Act).
     (p) Comply with all applicable rules and regulations of the SEC and make
generally available to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any similar rule promulgated under the Securities Act) no later than 45 calendar
days after the end of any 12-month period (or 90 calendar days after the end of
any 12-month period if such period is a fiscal year) (i) commencing at the end
of any fiscal quarter in which Registrable Securities are sold to underwriters
in a firm commitment or best efforts underwritten offering, or (ii) if not sold
to underwriters in such an offering, commencing on the first day of the first
fiscal quarter of the Company, after the effective date of a Registration
Statement, which statements shall cover such 12-month period.
     (q) In connection with any Underwritten Offering, cause appropriate members
of management to cooperate and participate on a reasonable basis in the
underwriters’ “road show” conferences related to such offering.
     The Company may require each seller of Registrable Securities as to which
any registration is being effected to furnish to the Company such information
regarding the distribution of such Registrable Securities as the Company may,
from time to time,

11



--------------------------------------------------------------------------------



 



reasonably request in writing, and the Company may exclude from such
registration the Registrable Securities of any seller who unreasonably fails to
furnish such information within a reasonable time after receiving such request.
     Each Holder will be deemed to have agreed by virtue of its acquisition of
Registrable Securities that, upon receipt of any notice from the Company of the
occurrence of any event of the kind described in Section 5(c)(ii), 5(c)(iii),
5(c)(v), 5(c)(vi) or 5(c)(vii) (“Suspension Notice”), such Holder will forthwith
discontinue disposition of such Registrable Securities covered by such
Registration Statement or Prospectus (a “Black-Out”) until such Holder’s receipt
of the copies of the supplemented or amended Prospectus contemplated by
Section 5(k), or until it is advised in writing (the “Advice”) by the Company
that the use of the applicable Prospectus may be resumed, and such Holder has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus. Except as
expressly provided herein, there shall be no limitation with regard to the
number of Suspension Notices that the Company is entitled to give hereunder;
provided, however, that in no event shall the aggregate number of days the
Holders are subject to Black-Out during any period of 12 consecutive months
exceed 180 days.
     Section 6. Registration Expenses. Subject to clause (2) of the proviso at
the end of section 2(a), all fees and expenses incident to the performance of or
compliance with this Agreement by the Company will be borne by the Company
whether or not any of the Registration Statements become effective. Such fees
and expenses will include, without limitation, (i) all registration and filing
fees (including, without limitation, fees and expenses for compliance with
securities or “blue sky” laws), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities in a
form eligible for deposit with The Depository Trust Company and of printing a
reasonable number of prospectuses if the printing of such prospectuses is
requested by the Holders holding a majority of the Registrable Securities
included in any Registration Statement), (iii) messenger, telephone and delivery
expenses incurred by the Company, (iv) fees and disbursements of counsel for the
Company incurred by the Company, (v) fees and disbursements of all independent
certified public accountants referred to in Section 5(n)(iii) (including the
expenses of any special audit and “comfort” letter required by or incident to
such performance) incurred by the Company, (vi) Securities Act liability
insurance, if any, and (vii) fees and expenses of Special Counsel retained by
the Holders in connection with the registration and sale of their Registrable
Securities (which counsel will be selected by the Holders of a majority of the
Registrable Securities being sold), provided that any such fees and expenses of
Special Counsel in excess of $20,000 for any offering will not be reimbursed by
the Company. In addition, the Company will pay internal expenses (including
without limitation all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing of the securities to
be registered on any securities exchange on which securities of the same class
issued by the Company are then listed and the fees and expenses of any person,
including special experts, retained by the Company. In no event, however, will

12



--------------------------------------------------------------------------------



 



the Company be responsible for any underwriting discount or selling commission
with respect to any sale of Registrable Securities pursuant to this Agreement,
and the Holders shall be responsible on a pro rata basis for any taxes of any
kind (including, without limitation, transfer taxes) with respect to any
disposition, sale or transfer of Registrable Securities and for any legal,
accounting and other expenses incurred by them in connection with any
Registration Statement.
     Section 7. Indemnification.
          (a) Indemnification by the Company. The Company will, without
limitation as to time, indemnify and hold harmless, to the fullest extent
permitted by law, each Holder holding Registrable Securities registered pursuant
to this Agreement, the officers, directors and agents and employees of each of
them, each person who controls such a Holder (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, agents and employees of any such controlling person, from and against
all losses, claims, damages, liabilities, costs (including without limitation
the reasonable costs of investigation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, arising out of or based upon any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, Prospectus or in any preliminary prospectus, or arising
out of or based upon any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar and to the extent as the same are based
upon information furnished in writing to the Company by such Holder for use
therein; provided, however, that the Company will not be liable to any Holder to
the extent that any such Losses arise out of or are based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
any Registration Statement, Prospectus or preliminary prospectus if either (A)
(i) such Holder failed to send or deliver a copy of the Prospectus with or prior
to the delivery of written confirmation of the sale by such Holder of a
Registrable Security to the person asserting the claim from which such Losses
arise and (ii) the Prospectus would have corrected such untrue statement or
alleged untrue statement or such omission or alleged omission; or (B) such
untrue statement or alleged untrue statement, omission or alleged omission is
corrected in an amendment or supplement to the Prospectus previously furnished
by or on behalf of the Company with copies of the Prospectus, and such Holder
thereafter fails to deliver such Prospectus as so amended or supplemented prior
to or concurrently with the sale of a Registrable Security to the person
asserting the claim from which such Losses arise.
          (b) Indemnification by Holders. In connection with any Registration
Statement in which a Holder is participating, such Holder will furnish to the
Company in writing such information as the Company reasonably requests for use
in connection with any Registration Statement, Prospectus or preliminary
prospectus and will indemnify, to the fullest extent permitted by law, the
Company, its directors and officers, agents and employees, each person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling persons, from and against all Losses arising out
of or

13



--------------------------------------------------------------------------------



 



based upon any untrue statement of a material fact contained in any Registration
Statement, Prospectus or preliminary prospectus or arising out of or based upon
any omission of a material fact required to be stated therein or necessary to
make the statements therein not misleading, to the extent, but only to the
extent, that such untrue statement or omission is contained in any information
so furnished in writing by such Holder to the Company for use in such
Registration Statement, Prospectus or preliminary prospectus and was relied upon
by the Company in the preparation of such Registration Statement, Prospectus or
preliminary prospectus. In no event will the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the proceeds (net of
payment of all expenses) received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.
          (c) Conduct of Indemnification Proceedings. If any person shall become
entitled to indemnity hereunder (an “indemnified party”), such indemnified party
shall give prompt notice to the party from which such indemnity is sought (the
“indemnifying party”) of any claim or of the commencement of any action or
proceeding with respect to which such indemnified party seeks indemnification or
contribution pursuant hereto; provided, however, that the failure to so notify
the indemnifying party will not relieve the indemnifying party from any
obligation or liability except to the extent that the indemnifying party has
been prejudiced materially by such failure. All reasonable fees and expenses
(including any reasonable fees and expenses incurred in connection with
investigating or preparing to defend such action or proceeding) will be paid to
the indemnified party (provided appropriate documentation for such expenses is
also submitted with such notice), as incurred, within five calendar days of
written notice thereof to the indemnifying party (regardless of whether it is
ultimately determined that an indemnified party is not entitled to
indemnification hereunder). The indemnifying party will not consent to entry of
any judgment or enter into any settlement or otherwise seek to terminate any
action or proceeding in which any indemnified party is or could be a party and
as to which indemnification or contribution could be sought by such indemnified
party under this Section 7, unless such judgment, settlement or other
termination includes as an unconditional term thereof the giving by the claimant
or plaintiff to such indemnified party of a release, in form and substance
reasonably satisfactory to the indemnified party, from all liability in respect
of such claim or litigation for which such indemnified party would be entitled
to indemnification hereunder.
          (d) Contribution. If the indemnification provided for in this
Section 7 is unavailable to an indemnified party under Section 7(a) or 7(b) in
respect of any Losses or is insufficient to hold such indemnified party
harmless, then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, will, severally but not jointly, contribute to the amount
paid or payable by such indemnified party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party or indemnifying parties, on the one hand, and such indemnified party, on
the other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of

14



--------------------------------------------------------------------------------



 



such indemnifying party or indemnifying parties, on the one hand, and such
indemnified party, on the other hand, will be determined by reference to, among
other things, whether any action in question, including any untrue or alleged
untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or related to information supplied by,
such indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses will be deemed to include any legal or other fees or expenses
incurred by such party in connection with any action or proceeding.
     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 7(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 7(d), an indemnifying party that
is a selling Holder will not be required to contribute any amount in excess of
the amount by which the total price at which the Registrable Securities sold by
such indemnifying party and distributed to the public were offered to the public
exceeds the amount of any damages that such indemnifying party has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
     The indemnity, contribution and expense reimbursement obligations of the
Company hereunder will be in addition to any liability the Company may otherwise
have hereunder or otherwise. The provisions of this Section 7 will survive so
long as Registrable Securities remain outstanding, notwithstanding any permitted
transfer of the Registrable Securities by any Holder thereof or any termination
of this Agreement.
     Section 8. Underwritten Registrations. If any of the Registrable Securities
included in any Demand Registration are to be sold in an Underwritten Offering,
the Holders holding a majority of the Registrable Securities included in the
Demand Notice may select an investment banker or investment bankers and manager
or managers to manage the Underwritten Offering, provided that such investment
banker or bankers is (are) reasonably acceptable to the Company. If any
Piggyback Registration is an Underwritten Offering, the Company will have the
exclusive right to select the investment banker or investment bankers and
managers to administer the offering. The Company agrees that, in connection with
any Underwritten Offering hereunder, it shall undertake to offer customary
indemnification to the participating underwriters.
     Section 9. Miscellaneous.
          (a) Remedies. In the event of a breach by a party of its obligations
under this Agreement, each other party, in addition to being entitled to
exercise all rights granted by law, including recovery of damages, will be
entitled to specific performance of its rights under this Agreement. Each party
agrees that monetary damages would not

15



--------------------------------------------------------------------------------



 



be adequate compensation for any loss incurred by reason of a breach by it of
any provision of this Agreement and hereby further agrees that, in the event of
any action for specific performance in respect of such breach, it will waive the
defense that a remedy at law would be adequate.
     (b) Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented without the prior written consent of the
Company and Holders holding in excess of 50% of the Registrable Securities.
     (c) Notices. Except as set forth below, all notices and other
communications provided for or permitted hereunder shall be in writing and shall
be deemed to have been duly given if delivered personally or sent by telex or
telecopier, registered or certified mail (return receipt requested), postage
prepaid or courier or overnight delivery service to the Company at the following
address and to a Holder at the address set forth on his or her signature page to
this Agreement (or at such other address for any party as shall be specified by
like notice, provided that notices of a change of address shall be effective
only upon receipt thereof):

     
If to the Company:
  ValueVision Media, Inc.
 
  6740 Shady Oak Road
 
  Eden Prairie, MN 55344-3433
 
  Attention: General Counsel
 
   
 
  Telecopy: (612) 947-0188
 
   
With copies to (which shall not constitute notice):
  Latham & Watkins LLP
355 South Grand Avenue
 
  Los Angeles, CA 90071-1560
 
  Attention: James P. Beaubien and Jason H. Silvera  
 
  Telecopy: (213) 891-8763
 
   
 
  and
 
   
 
  Faegre & Benson LLP
 
  2200 Wells Fargo Center
 
  90 South Seventh Street
 
  Minneapolis, MN 55402-3901
 
  Attention: Peter J. Ekberg
 
   
 
  Telecopy: (612) 766-1600
 
   
If to the Purchaser:
  GE Capital Equity Investments, Inc.
201 Merritt 7

16



--------------------------------------------------------------------------------



 



     
 
  1st Floor
 
  Norwalk, CT 06851
 
  Attention: VVTV Account Manager
 
   
 
  Telecopy: (203) 229-5097
 
   
With copies to (which shall not constitute notice):
  Weil, Gotshal & Manges LLP
767 Fifth Avenue
 
  New York, NY 10153
 
  Attention: Alexander D. Lynch
 
   
 
  Telecopy: (212) 310-8007
 
   
If to NBC:
  NBC Universal, Inc.
 
  30 Rockefeller Plaza
 
  New York, New York 10112
 
  Attention:  Chief Financial Officer
 
   
 
  Telecopy: (212) 664-0427        
 
   
With copies to (which shall not constitute notice):
  NBC Universal, Inc.
30 Rockefeller Plaza
 
  New York, New York 10112
 
  Attention:  General Counsel
 
   
 
  Telecopy: (212) 664-4733        

          (d) Merger or Consolidation of the Company. If the Company is a party
to any merger or consolidation pursuant to which Registrable Securities are
converted into or exchanged for securities or the right to receive securities of
any other person (“Conversion Securities”), the issuer of such Conversion
Securities shall assume (in a writing delivered to all Holders) all obligations
of the Company hereunder. The Company will not effect any merger or
consolidation described in the immediately preceding sentence unless the issuer
of the Conversion Securities complies with this Section 9(d).
          (e) Successors and Assigns. Subject to the terms and conditions of the
Shareholder Agreement, (i) any transferee of all or a portion of the Registrable
Securities and (ii) any Restricted Party that holds Registrable Securities shall
become a Holder hereunder to the extent it agrees in writing to be bound by all
of the provisions applicable hereunder to a Holder (such acknowledgment being
evidenced by execution of a

17



--------------------------------------------------------------------------------



 



Counterpart and Acknowledgment substantially in the form of Exhibit A). Subject
to the requirements of this Section 9(e), this Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the parties hereto.
          (f) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed will be deemed to be an original and all of which taken
together will constitute one and the same instrument.
          (g) Headings. The headings in this Agreement are for convenience of
reference only and will not limit or otherwise affect the meaning.
          (h) Governing Law. This agreement will be governed by and construed in
accordance with the laws of the State of New York, as applied to contracts made
and performed within the State of New York, without regard to principles of
conflict of laws.
          (i) Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein will remain in full force and effect and will in
no way be affected, impaired or invalidated, and the parties hereto will use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such which may
be hereafter declared invalid, void or unenforceable.
          (j) Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be the complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein, with respect to such subject matter. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
[Signature page follows]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            VALUEVISION MEDIA, INC.
      By:   /s/ Nathan E. Fagre         Name:   Nathan E. Fagre        Title:  
Senior Vice President, General
Counsel and Secretary        GE CAPITAL EQUITY INVESTMENTS, INC.
      By:   /s/ Michael S. Fisher         Name:   Michael S. Fisher       
Title:   Sr. Managing Director        NBC UNIVERSAL, INC.
      By:   /s/ Salil Mehta         Name:   Salil Mehta        Title:  
President, Business Operations,
Strategy & Development     

19



--------------------------------------------------------------------------------



 



EXHIBIT A
REGISTRATION RIGHTS AGREEMENT
COUNTERPART AND ACKNOWLEDGMENT

TO:   The Company

RE:   The Amended and Restated Registration
Rights Agreement (the “Agreement”) dated
as of February 25, 2009 by and among the
Company and the Holders (as defined in the Agreement)

     The undersigned hereby agrees to be bound by the terms of the Agreement as
a party to the Agreement, and shall be entitled to all benefits of a Holder (as
defined in the Agreement) and shall be subject to all obligations and
restrictions of a Holder pursuant to the Agreement, as fully and effectively as
though the undersigned had executed a counterpart of the Agreement together with
the other parties to the Agreement. The undersigned hereby acknowledges having
received and reviewed a copy of the Agreement.
DATED this ___ day of __,           

          By:         Title:   

Number of Shares of Registrable Securities:

